F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                 UNITED STATES COURT OF APPEALS                                May 3, 2006

                                 TENTH CIRCUIT                            Elisabeth A. Shumaker
                                                                              Clerk of Court



 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                           No. 04-1506
 v.                                                 (D.C. No. 02-CR-342-WM)
                                                           (Colorado)
 TERRY LEE DOOLEY,

          Defendant-Appellant.




                          ORDER AND JUDGMENT *


Before MURPHY, SEYMOUR, and McCONNELL, Circuit Judges.



      Terry Lee Dooley pled guilty to being a felon in possession of a firearm in

violation of 18 U.S.C. §§ 922(g) and 924(e)(1). He now seeks to challenge his

conviction and sentence. Counsel for Mr. Dooley filed a brief pursuant to Anders



      *
        After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G).
The case is therefore submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, or
collateral estoppel. The court generally disfavors the citation of orders and judgments;
nevertheless, an order and judgment may be cited under the terms and conditions of
10th Cir. R. 36.3.
v. California, 386 U.S. 738 (1967), contending there are no non-frivolous issues

for appeal and seeking to withdraw. We exercise jurisdiction pursuant to 28

U.S.C. § 1291, grant counsel’s motion to withdraw, and dismiss the appeal.

      Mr. Dooley pled guilty to being a felon in possession of a firearm pursuant

to a plea agreement with the government. The parties agreed to a sentence of 188

months pursuant to F ED . R. C RIM . P. 11(c)(1)(C), and the government agreed to

recommend a sentence at the low end of that range. Mr. Dooley also agreed to

waive “any right he may have for a grand jury indictment and a jury determination

of any and all facts relevant to the application of any Sentencing Guideline factor

that may exist under Blakely v. Washington, 542 U.S. 296 (2004) and Apprendi v.

New Jersey, 530 U.S. 466 (2000), and any other case interpreting these two

Supreme Court decisions.” Rec., vol. I, doc. 73 at 2; id., vol. III at 3, 15, 24. Mr.

Dooley was sentenced to a term of 188 months. He timely filed pro se a notice of

appeal, stating he sought to appeal his “judgment and conviction, including the

sentence imposed.” Id., vol. I, doc. 87.

      In the Anders brief, Mr. Dooley’s counsel notes that because Mr. Dooley

pled guilty, “the only possible avenues for appeal would be irregularities in the

guilty plea, or sentencing errors.” Aplt. br. at 5. Counsel reasoned that because

there were no irregularities attending Mr. Dooley’s guilty plea, and because Mr.

Dooley waived his right to a grand jury indictment and a jury determination of


                                           -2-
any fact relevant to any sentencing guideline factor, there were no non-frivolous

grounds upon which Mr. Dooley could appeal. Notwithstanding the opportunity

to do so, Mr. Dooley has not responded to his attorney’s Anders brief, and the

government has declined to file a brief. Pursuant to Anders, we must conduct “a

full examination of all the proceedings” to determine if Mr. Dooley’s appeal is

wholly frivolous. 386 U.S. at 744.

      Defense counsel is correct to note that Mr. Dooley’s guilty plea was valid.

The record indicates the trial court followed the procedures required by the

Federal Rules of Criminal Procedure regarding guilty pleas. See F ED . R. C RIM . P.

11(b)(1) (detailing procedures required to ensure defendant’s understanding prior

to accepting plea), 11(b)(2) (ensuring plea is voluntary), and 11(b)(3)

(establishing factual basis for plea); see also United States v. Rhodes, 913 F.2d

839, 843 (10th Cir. 1990) (guilty plea must be knowing and voluntary in order to

be valid). In the course of Mr. Dooley’s plea proceedings, the trial court also

established that Mr. Dooley understood he was waiving any right to a jury

determination of any sentencing factors used to calculate his sentence. Rec., vol.

III at 7, 17, 20-21, 25-26. We see no infirmities in Mr. Dooley’s guilty plea, and

he therefore lacks any non-frivolous grounds to challenge his conviction.

      Mr. Dooley’s sentence pursuant to Rule 11(c)(1)(C) further undermines any

sentencing challenge he might wish to raise. Rule 11(c)(1)(C) provides the


                                         -3-
parties may “agree that a specific sentence or sentencing range is the appropriate

disposition of the case, . . . (such a recommendation or request binds the court

once the court accepts the plea agreement).” F ED . R. C RIM . P. 11(c)(1)(C).

      Where a defendant agrees to and receives a specific sentence, that
      defendant may only appeal the sentence if it was (1) imposed in
      violation of law, (2) imposed as a result of an incorrect application of
      the guidelines, or (3) is greater than the sentence set forth in the plea
      agreement.

United States v. Silva, 413 F.3d 1283, 1284 (10th Cir. 2005) (citing 18 U.S.C. §

3742(a) and (c); United States v. Denogean, 79 F.3d 1010, 1013-14 (10th

Cir.1996)). Here, the only conceivable ground upon which Mr. Dooley might

appeal his sentence is an argument that his sentence was imposed in violation of

law, i.e., that he was sentenced under a mandatory sentencing scheme in violation

of United States v. Booker, 543 U.S. 220 (2005). We foreclosed that argument in

Silva, where we held that nothing in the Blakely/Apprendi/Booker line of cases

“undermines the validity of sentences imposed under Rule 11(c)(1)(C).” Silva,

413 F.3d at 1284. There was nothing unlawful about Mr. Dooley’s sentence

warranting appeal.

      Accordingly, we DISMISS the appeal and grant counsel’s request to

withdraw.


                                        SUBMITTED FOR THE COURT



                                          -4-
Stephanie K. Seymour
Circuit Judge




 -5-